        Case 1:15-cr-00445-PAE Document 1135 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                   15-CR-445-15 (PAE)
                      -v-
                                                                         ORDER
JAHNOMI BENJAMIN,

                                     Defendant.


PAUL A. ENGELMAYER, District Judge:

       On August 21, 2020, counsel for Mr. Benjamin filed a motion for his compassionate

release. The Government is directed to file a response by August 28, 2020.


       SO ORDERED.

                                                          PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: August 24, 2020
       New York, New York
